             Case 8:16-ap-00285-RCT   Doc 179     Filed 11/26/19   Page 1 of 2



                                    ORDERED.

         Dated: November 25, 2019




                       IN THE UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



In re:


AMIT BHALLA                                     CASE NO. 8:16-bk-00265- RCT

      Debtor.                                   Chapter 7
_______________________________________/

CHINA CENTRAL TELEVISION, CHINA
INTERNATIONAL COMMUNICATIONS
CO., LTD., TVB HOLDINGS (USA), INC.,
and DISH NETWORK L.L.C.,                        Adv. Proceeding No. 8:16-ap-00285- RCT

          Creditors,
v.

AMIT BHALLA

      Debtors.
______________________________________/
                Case 8:16-ap-00285-RCT        Doc 179     Filed 11/26/19     Page 2 of 2



CHINA CENTRAL TELEVISION, CHINA
INTERNATIONAL COMMUNICATIONS
CO., LTD., TVB HOLDINGS (USA), INC.,
and DISH NETWORK L.L.C.,

          Plaintiffs in execution,
v.


AMIT BHALLA and RENA MEHTA BHALLA

      Defendants.
______________________________________/

               ORDER GRANTING IN PART AND DENYING IN PART JUDGMENT
                CREDITORS’ AMENDED MOTION TO STRIKE DEFENDANTS’
                   THIRD, SEVENTH, EIGHTH, NINTH, AND ELEVENTH,
                 THROUGH SIXTEENTH AFFIRMATIVE DEFENSES (D.E. 162)

          THIS CAUSE, having come before the Court on November 18, 2019, upon the amended

motion of China Central Television, China International Communications Co., Ltd., TVB

Holdings (USA), Inc. and Dish Network L.L.C., (“Judgment Creditors”) to strike affirmative

defenses three, seven, eight, nine and eleven through sixteen, (“Motion”).            The Court has

considered the Motion, the response filed by Amit and Rena Bhalla, the record and the arguments

of the parties. Based upon the same, it is hereby ORDERED AND ADJUDGED that:

          1.      Judgment Creditors’ Motion is GRANTED in part and denied in part as set forth,

herein.

          2.      The Motion is granted in part as to affirmative defense nine, without prejudice for

the Bhallas to amend on or before December 31, 2019.

          3.      The Motion is denied as to the other affirmative defenses, without prejudice for the

Judgement Creditors to reassert their arguments through a motion for summary judgment or at

trial.

Attorney Daniel M. Coyle is directed to serve a copy of this order on interested parties who are
non-CM/ECF users and file a proof of service within 3 days of entry of the order.


                                                   2
